Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



  WILLIAM SOLANO,                                                              CASE NO.

         Plaintiff,

  vs.

  THE ART OF SHAVING - FL, LLC,
  a Florida Limited Liability Company,

        Defendant,
  ____________________________________/

                          COMPLAINT FOR DECLARATORY AND
                      INJUNCTIVE RELIEF, AND JURY TRIAL DEMAND

         Plaintiff, WILLIAM SOLANO, through undersigned counsel, sues Defendant, THE ART

  OF SHAVING - FL, LLC, a Florida Limited Liability Company (hereinafter referred to as “Art of

  Shaving”), for declaratory and injunctive relief, and damages, and alleges as follows:

  1)     This action is brought under Title III of the Americans With Disabilities Act (“ADA”), that

  is codified in 42 U.S.C. §§12181-12189.

  2)     This action is also brought pursuant to 28 C.F.R. Part 36.

  3)     This Court has jurisdiction over this case based on federal question jurisdiction, as provided

  in 28 U.S.C. §1331 and the provisions of the ADA.

  4)     Furthermore, because this Court has jurisdiction over the ADA claim, the Court has

  supplementary jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

  5)     Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments Act

  of 2008, 42 U.S.C. §12101 (“ADAAA”).
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 2 of 22



  6)     Defendant, Art of Shaving is a Florida limited liability company authorized to do business

  and doing business in the State of Florida.

  7)     Defendant, Art of Shaving owns and operates retail stores that sells hand-crafted razors,

  shaving accessories, body washes, and colognes for men. There are retail locations in Miami-

  Dade County.

  8)     Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

  9)     Plaintiff desires to prevent discrimination and demands equal access to Defendant’s

  internet website to purchase beard wash, beard conditioning set, lavender starter kit with bag, and

  Olibanum Pepper shaving cream.

  10)     Plaintiff also seeks declaratory and injunctive relief for trespass against the Plaintiff’s

  computer. The computer is Plaintiff’s personal property, and a claim for trespass attached to same.

  11)    The Defendant is also liable for compensatory damages to Plaintiff as a result of the

  trespass to Plaintiff’s personal property.

  12)     The remedies provided under common law for trespass are not exclusive, and same may

  be sought in connection with suits brought under the ADA.

  13)    Venue is proper in the Southern District of Florida, Miami-Dade Division, since all events,

  actions, injuries, and damages complained of herein occurred in the Southern District of Florida.

  14)     Furthermore, Plaintiff is a resident of Miami-Dade County which falls within the Miami

  Division of the Southern District of Florida.

  15)     At all relevant times, Plaintiff is and was visually impaired and permanent, incurable

  Rhegmatogenous Retinal Detachment in his left eye and debilitating Glaucoma in his right eye.

  16)    Plaintiff’s visual impairment interferes with his day-to-day activities and causes

  limitations in visualizing his environment. As such, Plaintiff is a member of a protected class
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 3 of 22



  under the ADA, 42 U.S.C. § 12102(1) - (2), the regulations implementing the ADA set forth at

  28 CFR §§ 36.101, et seq., and in 42 U.S.C. 3602, §802(h).

  17)    Plaintiff regularly uses the computer, but he needs the assistance of special software for

  visually impaired persons. The software that he uses is screen reader software that is readily

  available commercially.

  18)    Defendant is a private entity which owns and operates retail locations. The stores are open

  to the public, and each of Defendant’s locations is defined as a “public accommodation" within

  the meaning of Title III of the ADA because Defendant is a private entity which owns and/or

  operates “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other sales

  or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

  19)     Defendant’s website is a place of public accommodation per 42 U.S.C. Section

  12181(7)(E) because it’s an extension of Defendant’s brick and mortar stores. The public is able

  to locate the Defendant’s retail stores and allows consumers to purchase razors, shaving

  accessories, body washes, colognes, and gift cards on Defendant’s website, view items available

  at Defendant’s stores, create an online account, and sign up for email updates on Defendant’s latest

  product launches, events and exclusive offers.

  20)    Since the Defendant’s website is a public accommodation, it must comply with the

  requirements of the ADA. The website cannot discriminate against individuals with disabilities.

  21)    Plaintiff is a customer of Defendant who is and was interested in purchasing beard wash,

  beard conditioning set, lavender starter kit with bag, and Olibanum Pepper shaving cream through

  Defendant’s website and at Defendant’s stores and visiting Defendant’s brick and mortar

  locations.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 4 of 22



  22)    Plaintiff is not able to visit the physical locations without the assistance of a family member

  or caretaker, so the ability to purchase merchandise on Defendant’s website for delivery to his

  home is important to his as an alternative when he is not able to visit the Defendant’s stores.

  23)    The Website also services Defendant’s physical stores by providing information on its

  brand of merchandise, its collections, sales campaigns, and other information that Defendant is

  interested in communicating to its customers about its physical locations.

  24)     Since the website allows the public the ability to locate Defendant’s physical stores and

  retail locations, sells merchandise offered for sale by Defendant from its physical stores, allows

  consumers to purchase gift cards, create an online account, and allows visitors to sign up for an

  email account to receive updates on Defendant’s latest product launches, events and exclusive

  offers, the website is an extension of, and gateway to, Defendant’s physical stores. By this nexus,

  the website is characterized as an intangible service, privilege and advantage provided by a place

  of public accommodation as defined under the ADA, and thus an extension of the services,

  privileges and advantages made available to the general public by Defendant through its retail

  brick and mortar stores.

  25)    Because the public can view and purchase Defendant’s merchandise that is also offered for

  sale by Defendant at its physical stores, allows the customers to sign up for an electronic account,

  and allows visitors to sign up for an email account to receive updates on Defendant’s latest product

  launches, events and exclusive offers, the Website is an extension of and gateway to the physical

  stores, which are places of public accommodation pursuant to 42 U.S.C. § 12181(7)(E). As such,

  the Website, as an intangible service, privilege and advantage of Defendant’s brick and mortar

  locations, must be fully accessible and in compliance with the ADA, must not discriminate against
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 5 of 22



  individuals with disabilities, and must not deny full and equal enjoyment of the same services,

  privileges and advantages afforded to the general public both online and at the physical locations.

  26)    At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open through the internet to the public as an extension

  of the retail stores, by this nexus the Website is an intangible service, privilege and advantage of

  Defendant’s brick and mortar locations, and Defendant has subjected itself and the associated

  Website it created and maintains to the requirements of the ADA.

  27)    Plaintiff is and/or has been a customer who is interested in patronizing, and intends to

  patronize, Defendant’s physical stores, and purchase Defendant’s merchandise, sign up for

  Defendant’s email program and make purchases both online through the Website and at

  Defendant’s physical stores.

  28)    The opportunity to shop Defendant’s merchandise and secure information from his home

  for eventual use in Defendant’s physical stores are important accommodations for Plaintiff because

  traveling outside of the home as a visually disabled individual is often a difficult, hazardous,

  frustrating, confusing, and frightening experience. Defendant has not provided its business

  information in any other digital format that is accessible for use by blind and visually disabled

  individuals using screen reader software.

  29)     Like most consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise and prices, sales, discounts, and rewards programs. Plaintiff may look at several

  dozens of sites to compare features and prices.

  30)    During the month of December 2019, Plaintiff attempted on several occasions to utilize the

  Website to browse through the merchandise and on-line offers to educate himself as to the
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 6 of 22



  merchandise, sales, discounts, and promotions being offered, and with the intent to make a

  purchase through the Website or at one of Defendant’s physical stores.

  31)    Places of public accommodation are not just brick-and-mortar structures. The United

  States Department of Justice and the binding case law increasingly recognize that private entities

  are providing goods and services to the public through websites that operate as places of public

  accommodation under Title III.

  32)     Defendant is required to make reasonable accommodations to its websites for individuals

  with disabilities to allow them to participate in web-based promotions and obtain goods or services

  via the Internet just as sighted persons are able to do.

  33)    Plaintiff utilized Chrome Vox (“Screen Reader Software”) to attempt to purchase the

  merchandise on Defendant’s website. However, the Plaintiff was not able to freely and fully use

  Defendant’s website because it contains access barriers that make it inaccessible to persons with

  disabilities, and for which there is no reasonable accommodation for the Plaintiff.

  34)     A person who can see can enjoy the benefits and privileges provided by Defendant’s

  website that include, but are not limited to locating the Defendant’s retail stores, purchasing razors,

  shaving accessories, body washes, colognes, and gift cards on defendant’s website, viewing items

  available at Defendant’s stores, creating an online account, and signing up for email updates on

  Defendant’s latest product launches, events and exclusive offers.

  35)    A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s website

  and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination due to

  Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 7 of 22



  36)    The Department of Justice has provided useful guidance regarding website accessibility

  under the ADA, and the binding and persuasive case law in this district has applied the Web

  Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

  37)    Defendant’s website does in fact fail the following WCAG 2.0-AA Compliance standards

  and it does not provide sufficient alternatives to serve the equivalent purpose:

  Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or Instructions.

  Applicable WCAG 2.0 Standard at Issue: Standard 2.4.3 Focus Order (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.4.3 Focus Order.
  Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 2.1.1 Keyboard (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.1.1 Keyboard.

  Applicable WCAG 2.0 Standard at Issue: Standard 2.4.1 Bypass Blocks (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.4.1 Bypass Blocks.

  Applicable WCAG 2.0 Standard at Issue: Standard 3.2.5 Change on Request (Level AAA).

  Nature of the Violation: required by WCAG 2.0’s Standard 3.2.5 Change on Request.

  38)     Furthermore, Defendant’s website does not contain accessibility assistance that would

  direct a visually impaired person like the Plaintiff to someone who he can contact for assistance,

  questions, or concerns.

  39)    Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided by and through the website, in

  contravention of the ADA.

  40)     On information and belief, Defendant is, and at all times has been, aware of the barriers to

  its website which prevent individuals with disabilities who are visually impaired from
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 8 of 22



  comprehending the information within same, and is also aware of the need to provide access to all

  persons who visit its site.

  41)     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged

  in this Complaint, such that this suit for declaratory judgment and injunctive relief is his only

  means to secure adequate and complete redress from Defendant’s discriminatory practices in

  connection with use of its website.

  42)      Notice to Defendant is not required because of Defendant’s failure to cure the violations.

  43)     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C. §§

  2201 and 2202.

  44)     Plaintiff has retained the undersigned attorneys to represent his in this case, and has agreed

  to pay them a reasonable fee for their services.



                                COUNT I – VIOLATION OF THE ADA

  45)     Plaintiff realleges paragraphs 1 through 44 as if set forth fully herein.

  46)     Defendant owns and operates the https://www.theartofshaving.com website, and is a

  public accommodation subject to the ADA pursuant to 42 U.S.C. §12181(7)(E).

  47)      Defendant’s website is inaccessible to persons with disabilities like the Plaintiff, who is

  visually impaired. Plaintiff was not able to enjoy full and equal access to the information and

  services that Defendant has made available to the public on its website, in violation of 42 U.S.C.

  §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

  48)     Defendant’s website is not in compliance with the ADA.

  49)     Defendant has made no reasonable accommodation for Plaintiff’s disability.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 9 of 22



  50)        A cursory review of a portion of the Defendant’s website revealed that the website is not

  accessible to persons like the Plaintiff that are visually impaired as required by law and for which

  there      is    no     sufficient    alternative    on     Defendant’s      website,    including:

  Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or Instructions.

  Applicable WCAG 2.0 Standard at Issue: Standard 2.4.3 Focus Order (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.4.3 Focus Order.
  Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 2.1.1 Keyboard (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.1.1 Keyboard.

  Applicable WCAG 2.0 Standard at Issue: Standard 2.4.1 Bypass Blocks (Level A).

  Nature of the Violation: required by WCAG 2.0’s Standard 2.4.1 Bypass Blocks.

  Applicable WCAG 2.0 Standard at Issue: Standard 3.2.5 Change on Request (Level AAA).

  Nature of the Violation: required by WCAG 2.0’s Standard 3.2.5 Change on Request

  51)        Due to Defendant’s failure to provide an ADA compliant website, the Plaintiff has been

  injured since he has been denied full access to Defendant’s website.

  52)     As a result, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28

  C.F.R. §36.303 to correct the inaccessibility that leads to discrimination against visually impaired

  persons.

  WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for the

  following relief:

  A. A declaration that Defendant’s website is in violation of the ADA;

  B. An Order requiring Defendant, by a date certain, to update its website, and continue to monitor

  and update its website on an ongoing basis, to remove barriers in order that individuals with visual
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 10 of 22



   disabilities can access, and continue to access, the website and effectively communicate with the

   website to the full extent required by Title III of the ADA;

   C. An Order requiring Defendant, by a date certain, to clearly display the universal disabled logo

   within its website, wherein the logo [1] would lead to a page which would state Defendant’s

   accessibility information, facts, policies, and accommodations. Such a clear display of the

   disabled logo is to ensure that individuals who are disabled are aware of the availability of the

   accessible features of the website;

   D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

   accessibility by implementing a website accessibility coordinator, a website application

   accessibility policy, and providing for website accessibility feedback to insure compliance thereto.

   E. An Order directing Defendant, by a date certain to evaluate its policies, practices and procedures

   toward persons with disabilities, for such reasonable time to allow Defendant to undertake and

   complete corrective procedures to its website;

   F. An Order directing Defendant, by a date certain, to establish a policy of web accessibility and

   accessibility features for its website to insure effective communication for individuals who are

   visually disabled;

   G. An Order requiring, by a date certain, that any third-party vendors who participate on

   Defendant’s website to be fully accessible to the visually disabled;

   H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to provide

   mandatory web accessibility training to all employees who write or develop programs or code for,

   or who publish final content to, Defendant’s website on how to conform all web content and

   services with ADA accessibility requirements and applicable accessibility guidelines;
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 11 of 22



   I. An Order directing Defendant, by a date certain and at least once every three months thereafter,

   to conduct automated accessibility tests of its website to identify any instances where the website

   is no longer in conformance with the accessibility requirements of the ADA and any applicable

   accessibility guidelines, and further directing Defendant to send a copy of the twelve (12) quarterly

   reports to Plaintiff’s counsel for review.

   J. An Order directing Defendant, by a date certain, to make publicly available and directly link

   from its website homepage, a statement of Defendant’s Accessibility Policy to ensure the persons

   with disabilities have full and equal enjoyment of its website and shall accompany the public policy

   statement with an accessible means of submitting accessibility questions and problems.

   K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

   Such other and further relief as the Court deems just and equitable.




   [1]




                                        COUNT II – TRESPASS

   53)     Plaintiff realleges paragraphs 1 through 44 as if set forth herein.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 12 of 22



   54)    Defendant’s website contains software analytics.            Since Plaintiff has navigated

   Defendant’s website as stated herein, Plaintiff’s computer and the personal information and

   browsing history stored therein, has suffered a trespass by Defendant.

   55)    Plaintiff never consented to and was unaware that Defendant’s website was placing

   software on his computer.

   56)    Defendant committed common law trespass in violation of Florida law against Plaintiff

   because Plaintiff did not consent to the placement of tracking and information securing software

   on his personal computer, which was done without his knowledge and consent.

   57)    Defendant’s trespass has damaged Plaintiff by affecting the condition and value of his

   computer.

   58)    On its website, Defendant has an internet privacy policy section that can only be accessed

   by clicking a a barely visible section at the bottom of the page called “Privacy”, providing that

   they use cookies and similar technologies to collect a consumer’s information and they obtain non-

   public information from their users for their own advertising and marketing purposes by placing

   software on its website that collects a website user’s preferences and internet browsing habits as

   follows:


   what we collect

              ●   Information you give us
              ●   Information we collect when you contact us, visit our sites, use our mobile
                  applications or services, use our products or devices, or view our advertisements
              ●   Information we get from other companies who have obtained your consent to share
                  or sell it or have ensured that other companies from whom they have received your
                  information can share it with them and, in turn, with us and/or other companies
              ●   Information we get from other companies when you visit their websites
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 13 of 22



   We may combine any and all of this information to help create better products, services, and
   consumer experiences.

   how we use your information

           ●   Send you the products and services you ask for

           ●   Tell you about our and our marketing partners’ products and services

           ●   Help us run our sites and services


   how and when we share your information

           ●   When we have your consent, with our carefully selected partners so that they can

               send you offers, promotions, or ads about their products and services we believe you

               may be interested in

           ●   With other companies we hire to help us run our business

           ●   As part of a sale of a P&G brand or business to another company

           ●   To help us protect our rights or property, e.g., fraud prevention or information

               security

           ●   When required by law or government authorities




   your choices

   You can tell us how we can use your information by clicking on the links below:

           ●   Marketing communications
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 14 of 22



           ●   Interest-based advertising

   How We Collect Your Information


   We collect information about you in many ways from many places. Some of the information we
   collect may include personal information that can be used to identify you; for example, your name,
   email address, telephone number, or postal address. In some countries like those in the EU, things
   like IP address or cookie and mobile device identifiers may also be considered personal
   information.

   Please note : We may combine all of the information we collect about you to give you better
   products, services, and user experiences.

   you provide it to us. You give us your information when signing up for an account on our websites
   or in mobile apps or by calling or emailing us. We may ask for things like your name, email or
   home address, date of birth, payment information, your age, gender, the number of people in your
   family, and the way you want us to send you information about our products and services—for
   example, to your home address, email address, or by texting you.

   from sites and emails. We may use technologies that automatically collect information when you
   visit our sites, view our advertisements, or use our products or services. For example, we use
   cookies (a tiny file stored on your computer’s browser) to tell us what browser and operating
   system you are using, your IP address, web pages you visit, links you click, or whether you have
   or have not opened an email from us.

   from mobile applications and internet connected devices. To give you the best possible user
   experience, we may use technologies that collect information from your phone when you use our
   mobile apps or from “smart” devices in your home. You consent to do this when downloading the
   app or installing household internet connected devices. This information could include your
   mobile phone or other device advertising ID, information about your phone’s operating system,
   how you use the app or device, and your physical location. You will get a pop up notice on your
   phone or device that gives you the option to accept or reject allowing us to know your precise
   geolocation (exactly where you are standing or where you are accessing the internet).

   from other places. We may get information that other companies share with or sell to us. For
   example, you may have given consent for another company to share your personal information
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 15 of 22



   with us when you signed up for telecom services or a retailer loyalty points program. We may also
   collect information from places that you know everyone can see, such as from internet postings,
   blog entries, videos, or social media sites. We may also receive information from other companies
   who are in the business of collecting or aggregating information about you sourced from publicly
   available databases or from consent you have given to their use and subsequently our use of your
   information. This might be information about your income level, age, gender, number of people in
   your family, and products you have bought on the internet or from stores in your neighborhood.



   How We Use Your Information


   We use your information to help us meet our purpose of touching and improving the lives of people
   like you every day around the world. We use your information to respond to your questions or
   requests for information, send you products or samples you have requested, help you manage your
   P&G site or app preferences, allow you to enter our contests or sweepstakes, or process your
   payment for the products you buy from us. We may also use your non-personal information (e.g.,
   purchase data, sample requests, etc.) in consumer research or analytics (or personal information
   when you have consented to participate in such research) to learn more about what consumers
   want so that we can make new products or improve the ones we already have.

   Another way we use your information is to make sure that what you hear from us is relevant and
   useful to you as an individual. For example, we may send you information about Gillette®
   products if you have shown interest in our shaving products by visiting Gillette.com. When we do
   this, we will use your information – a cookie ID or device ID -- to limit the number of times you
   see the same advertisement from Gillette. We want you to hear from us about the products you use
   and love without you hearing the same message over and over again.

   We may also use aggregate information from many people without identifying any individuals to
   better understand how our websites are being used or to study consumer habits so that we can
   make products and offer services that meet the needs of all consumers sharing some of the same
   things in common. For example, we can learn a lot about consumers who are new parents reading
   our baby product websites, so that we can better serve new parents everywhere with the products
   and services they want. Use of such non-personal information in this way helps to safeguard your
   privacy. We will always try to use non-personal information whenever possible for this reason.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 16 of 22



   To further protect your privacy, we will also use the least amount of information we can to
   accomplish the task at hand, put measures in place to prevent mixing information in ways that
   would allow cookie and device IDs to specifically and directly identify you (e.g., by name), and
   delete your information when we no longer need it for our business purposes.




   How We Safeguard Your Information


   We respect your personal information and take steps to protect it from loss, misuse, or alteration.
   Where appropriate, these steps can include technical measures like firewalls, intrusion detection
   and prevention systems, unique and complex passwords, and encryption. We also use
   organizational and physical measures such as training staff on data processing obligations,
   identification of data incidents and risks, restricting staff access to your personal information, and
   ensuring physical security including appropriately securing documents when not being used

   What We Share


   with other companies. When we have your consent, we may share your information with select
   partners so they can send you offers, promotions, or ads about products or services we believe you
   may be interested in. For example, people who receive P&G emails from our diaper brands such
   as Pampers® may also consent to hear about baby formulas made by other companies. We do not
   sell your personal information to marketers outside of P&G. We may share information that does
   not personally identify you with other companies for any purpose.

   with service providers. We may need to share your information with companies who help us run
   our business, including hosting our sites, delivering our emails to you, analyzing the data we
   collect, and sending you the products and services you requested. We share only the personal
   information needed for these companies to complete the tasks we request. They are required to
   protect your information in the same way we do and will not share it or use it for any other purpose.

   other situations. If a brand or one of our businesses with which you’ve shared personal data is
   sold to another company, your data will be shared with that company. As a result, your account
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 17 of 22



   and the personal data in it will not be deleted unless you tell the brand or new company that you
   want it deleted. We may also share your information with companies who help us protect our rights
   and property, or when required by law or government authorities.

   Your Rights and Choices


   marketing You can tell us to stop sending you email and text messages by following the opt-out
   instructions sent with these communications. You can also choose to stop receiving marketing
   email, SMS, or postal mailings by clicking here. While we will honor your choices, we may need
   to keep information to do so. For example, if you tell us to stop sending marketing emails, we will
   need your email address on file so that our systems remember that you no longer wish to receive
   marketing communications to that email address.

   Cookies


   Cookies are small files sent to your computer as you surf the web. They store useful information
   about how you interact with the websites you visit. Cookies do not collect any information stored
   on your computer or device or in your files. Cookies do not contain any information that would
   directly identify you as a person. Cookies show your computer and device only as randomly
   assigned numbers and letters (e.g., cookie ID ABC12345) and never as, for example, John E.
   Smith.

   We use cookies for a number of reasons, such as:

             ●   to serve you with relevant advertising
             ●   to learn more about the way you interact with P&G content
             ●   help us improve your experience when visiting our websites
             ●   to remember your preferences, such as a language or a region, so there is no need
                 for you to customize the website on each visit
             ●   to identify errors and resolve them
             ●   to analyze how well our websites are performing



   These are the types of cookies we use:
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 18 of 22



           ●   session cookies. Webpages have no memory. Session cookies remember you (using a
               randomly generated ID like: ABC12345) as you move from page to page so that you
               don’t get asked to provide the same information you’ve already given on the site.
               For example, session cookies are extremely helpful when shopping online—without
               them the items you place in your shopping cart would disappear by the time you
               reach the checkout! These cookies are deleted as soon as you leave our site or close
               your browser.
           ●   persistent cookies. Persistent cookies allow sites to remember what you prefer when
               you come back again. For example, if you choose to read the site in French on your
               first visit, the next time you come back the site will appear automatically in French.
               Not having to select a language preference every time makes it more convenient,
               more efficient, and user-friendly for you.
           ●   advertising cookies. These cookies can be used to learn about what interests you
               generally might have, based, for example, on the websites you visit and the products
               you buy. This can also help us infer things about you such your age, marital status,
               and how many kids you may have. That data allows us to send you ads for products
               and services that better fit the things you like or need. It also allows us to limit the
               number of times you see the same advertisement.
           ●   analytics cookies. These cookies tell us how our websites are working. In many
               cases, we use Google analytics cookies to monitor the performance of our sites. Our
               ability to use and share information collected by Google Analytics about your visits
               to our sites is restricted by the Google Analytics Terms of Use and the Google
               Privacy Policy .

   How you can control cookies. You can set your browser to refuse all cookies or to indicate when
   a cookie is being sent to your computer. However, this may prevent our sites or services from
   working properly. You can also set your browser to delete cookies every time you finish browsing.

   Other Technologies.

           ●   proximity-based beacons. Beacons send one-way signals to mobile apps you install
               on your phone over very short distances to tell you, for example, what products are
               on-sale as you walk through a store. Beacons only talk to your device when you get
               close enough and after you have given consent within the mobile application
               associated with a particular beacon. In turn, apps may provide us location
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 19 of 22



               information to help customize advertising and offers to you. For example, when you
               are near a beacon in the skin care section of a supermarket, we may send you a $4
               off coupon.
           ●   pixels. These are small objects embedded into a web page, but are not visible. They
               are also known as "tags,” “web bugs,” or "pixel gifs." We use pixels to deliver
               cookies to your computer, monitor our website activity, make logging into our sites
               easier, and for online marketing activity. We also include pixels in our promotional
               email messages or newsletters to determine whether you open and act on them.
           ●   mobile device identifiers and SDKs. We use software code in our mobile apps to
               collect information similar to what cookies collect on the internet. This will be
               information like your mobile phone identifiers (iOS IDFAs and Android Advertising
               IDs) and the way you use our apps. Similar to cookies, the device information we
               collect automatically as you use our apps will never identify you as a person. We
               only know a mobile device as randomly assigned numbers and letters (e.g.,
               advertising ID EFG4567) and never as, for example, John E. Smith.
           ●   precise geolocation. We may receive information about your exact location from
               things like global positioning system (GPS) coordinates (longitude and latitude)
               when you use our mobile apps. You will always get a pop-up notice on your phone
               or device asking for you to accept or reject allowing us to know exactly where you
               are in the world. You should understand that we will not always ask for consent to
               know generally that you are in a broader city, postal code, or province. For
               example, we do not consider it to be precise location if all we know is that you are
               somewhere in Manila, Philippines.




   Interest-Based Advertising


   When you visit our partner sites, we can show you ads or other content we believe you would like
   to see. For example, you may receive advertisements for Tide® laundry detergent if we notice that
   you are visiting sites that sell children’s clothing or school supplies. And from that information we
   may conclude that you have children and therefore could well be interested in a powerful laundry-
   cleaning product. In this way, we intend to send you relevant information about our products that
   might be of benefit to you.
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 20 of 22



   we learn from groups of consumers sharing similar interests. We may place you into a particular
   group of consumers who show the same interests. For example, we may put you in the group of
   “razor aficionados” if we see you frequently purchase razors online or you could be a “bargain-
   shopper” if we notice you use online coupons or look for discounts or sales. We notice these things
   about you as you look at web pages, links you click on our websites and other websites you visit,
   mobile applications you use, or our brand emails you view and links you click in the emails. We
   group together cookie and device IDs to help us learn about general trends, habits, or
   characteristics from a group of consumers who all act similarly online and/or offline. By doing
   this, we can find and serve many others who “look like” those already in the group and thereby
   send them what we believe will be relevant and beneficial product offers and information.

   we link other information to your cookie and device IDs. Your cookie and device IDs may be
   supplemented with other information, such as information about the products you buy offline or
   information that you provide directly to us when creating an account on our sites. We generally
   do this in ways that will not directly personally identify you. For example, we could know that
   cookie ID ABC12345 belongs to the razor aficionado group based on person’s web site visits, age,
   gender, and shopping habits, but we would not know that person’s name or address or other
   information that would identify him or her as a person. Should we ever want to personally identify
   your cookie or device information (web and app viewing history), we will always ask you before
   doing so.

   we may know you across all of your computers, tablets, phones, and devices. We may know that
   cookie ID ABC12345 is from a computer that that may be connected to the same person or
   household owning the mobile phone with device ID EFG15647. This means that you may search
   for diapers on your laptop, click on a Google search result link which we have sponsored, and
   then later see an ad for our Pampers® brand diapers on your mobile phone. We might assume or
   deduce that the same person owns the computer and phone because, for example, they sign on to
   the same WiFi network every day at the same time. Understanding what devices seem to be used
   by a person or household helps us limit the number of times you see the same ad across all of your
   devices. And this is important because that way you don’t get annoyed at us for spamming you
   with the same ad and we don’t pay for such repetitive ads that we don’t want you to receive.

   how you can stop receiving interest-based ads. To stop receiving P&G interest-based advertising,
   you can click here or click on the WebChoices or AppChoices icons on one of our sites or in one
   of our mobile applications. You can also prevent getting interest-based ads on websites by
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 21 of 22



   declining cookies in your browser(s), declining the “access to data” requests that apps usually
   present when you install them, or by adjusting the ad tracking settings on your device.

   you will still see “contextual” ads even if you opt out of interest-based ads. Even if we stop
   sending you interest-based ads, you will still get ads from our brands on your computer or mobile
   devices. These ads, however, are based on the context of the sites you visit and are called
   contextual ads. Unlike interest-based ads which are based on pages you visit on your mobile phone
   or computer viewing activities, contextual ads are ads shown to you based on the context of the
   specific site you are visiting. For example, you still may see an ad for one of our baby care brands
   while looking at nursery products online because these sites traditionally have had mostly new or
   expecting parents as visitors. You should also know that we may still collect information from your
   computer or devices and use it for other purposes like evaluating how our websites work, for
   consumer research, or detecting fraud.

   deleting cookies also deletes your opt out. When you opt out of interest-based advertising, we send
   an opt-out cookie to your browser that tells us that you no longer want to receive interest-based
   ads from us. Your opt-out cookie will be deleted if you decide to delete all cookies. This means that
   you will need to opt-out again if you still do not want to receive interest-based ads.

   59)    Due to Plaintiff’s disability, he could not understand Defendant’s website and he could not

   give informed consent to Defendant’s installation of data and information tracking software on his

   computer. Defendant also could not give informed consent to Defendant’s collection of his

   browsing history and the placement of analytics on his computer.


   60)    Thus, Plaintiff has no adequate remedy at law to redress Defendant’s knowing and reckless

   disregard for Plaintiff’s right to exclude others from his computer and determine which programs

   should be installed and operated on his computer.

   WHEREFORE, Plaintiff demands judgment against Defendant for Plaintiff’s damages, interest,

   costs, and such further relief as the Court deems just and equitable.


                                         Request for Jury Trial
Case 1:19-cv-25278-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 22 of 22



   61)   Plaintiff requests a jury trial.


                                            Submitted by:

                                            Mendez Law Offices, PLLC
                                            Attorneys for Plaintiff
                                            P.O. BOX 228630
                                            Miami, Florida 33172
                                            Telephone: 305.264.9090
                                            Facsimile: 1-305.809.8474
                                            Email:info@mendezlawoffices.com
                                            By:            /s/
                                            DIEGO GERMAN MENDEZ, ESQ.
                                            FL BAR NO.: 52748

                                            Adams & Associates, P.A.
                                            Attorneys for Plaintiff
                                            6500 Cowpen Road, Suite 101
                                            Miami Lakes, FL 33014
                                            Telephone: 305-824-9800
                                            Facsimile: 305-824-3868
                                            Email: lr1208@live.com
                                            By:            /s/            ____
                                            LYDIA C. QUESADA, ESQ., of Counsel
                                            FL BAR NO.: 191647
